DETAILED ACTION
	This office action is in response to the arguments and claims submitted on 02/26/21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons of allowance:
The prior art of record includes Hall (U.S. 7,537,061 B2) teaches a resource exploration and recovery system comprising: a surface system; a subsurface system including a tubular string having an inner surface, and  a tractor deployable into the tubular string, the tractor including a cable reel having an amount of cable deployable in the tubular string, the tractor being connected to a control system and operable to configure at least one component in the tubular string but fails to disclose or suggest the tractor including an adhesive deployment system including an adhesive deployment device operable to deliver an amount of adhesive to join at least a portion of the amount of cable to the inner surface of the tubular string.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL C. PORTOCARRERO whose telephone number is (303)297-4781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/M. C. P./ 
Examiner, Art Unit 3672

/TARA SCHIMPF/Primary Examiner, Art Unit 3672